UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4508


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.

EDUAR ORLANDO ARISTIZABAL,        a/k/a      The    Dominican,   a/k/a
Eduardo, a/k/a The Colombian,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cr-00016-LMB-1)


Submitted:    March 26, 2013                       Decided:   April 5, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Dennis E.    Jones, DENNIS E. JONES & ASSOCIATES, P.C., Abingdon,
Virginia,   for Appellant.   Elizabeth Nash Eriksen, Sean Phillip
Tonolli,    OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eduar Orlando Aristizabal appeals his conviction for

conspiracy to distribute five kilograms or more of cocaine, in

violation       of     21   U.S.C.    § 841(a)(1)         (2006)    and    his    120-month

sentence.         Aristizabal’s          attorney     filed    a    brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are   no    meritorious          issues     for     appeal     but       questioning       the

reasonableness of Aristizabal’s sentence and whether Aristizabal

was denied the effective assistance of counsel.                            The Government

has   moved      to    dismiss     the    appeal     as    barred     by       Aristizabal’s

waiver     of    the    right    to   appeal       included    in    the       written     plea

agreement.        We affirm in part and dismiss in part.

                Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Aristizabal

knowingly        and    voluntarily        waived     his     right       to    appeal     his

sentence        and    that   Aristizabal’s         challenge       on     appeal     to    the

reasonableness of his sentence falls squarely within the scope

of his waiver of appellate rights.                        Accordingly, we grant in

part the Government’s motion to dismiss the appeal.

                The    appellate      waiver       does    not,     however,      foreclose

Aristizabal’s claim of ineffective assistance of trial counsel.

Therefore, we deny in part the Government’s motion to dismiss

the   appeal.          Aristizabal’s       ineffective        assistance         of   counsel

claim, however, is not cognizable on direct appeal unless the

                                               2
record conclusively demonstrates ineffective assistance.                         United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997).                        Because the

record     does       not     conclusively       establish       that   Aristizabal’s

counsel was ineffective, Aristizabal must instead assert such

claims in a motion pursuant to 28 U.S.C.A. § 2255 (West Supp.

2012).     Accordingly, we decline to consider Aristizabal’s claim

on direct appeal.

              In accordance with Anders, we have reviewed the entire

record for non-waivable meritorious issues and have found none.

Accordingly, we affirm Aristizabal’s conviction and sentence as

to all non-waivable issues.

              This court requires that counsel inform Aristizabal,

in writing, of the right to petition the Supreme Court of the

United States for further review.                 If Aristizabal requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave    to   withdraw        from   representation.       Counsel’s      motion    must

state    that     a    copy    thereof   was      served    on    Aristizabal.        We

dispense      with     oral     argument     because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART



                                             3